UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 1/31/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund January 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.6% Rate (%) Date Amount ($) Value ($) Alabama.6% University of Alabama Board of Trustees, HR (University of Alabama at Birmingham) (Insured; MBIA, Inc.) 5.75 9/1/10 3,000,000 a Arizona3.8% Arizona Health Facilities Authority, Health Care Facilities Revenue (The Beatitudes Campus Project) 5.20 10/1/37 2,400,000 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 5,505,000 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 5,000,000 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 5,000,000 California8.1% California, GO 5.63 5/1/10 2,530,000 a California Health Facilities Financing Authority, Revenue (Providence Health and Services) 10/1/38 3,000,000 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; MBIA, Inc.) 6/1/14 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 12/1/38 3,500,000 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 7/1/35 6,270,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/13 2,170,000 a Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/13 1,920,000 a Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/33 4,900,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/47 3,750,000 Lincoln, Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) 9/1/13 3,145,000 a San Bernardino Community College District, GO 8/1/33 2,000,000 Colorado5.1% Colorado Educational and Cultural Facilities Authority, LR (Community Colleges of Colorado System Headquarters Project) (Insured; AMBAC) 5.50 12/1/21 1,100,000 1,175,119 Colorado Health Facilities Authority, Revenue (Poudre Hospital) (Insured; FSA) 5.25 3/1/36 2,800,000 2,446,276 Colorado Housing Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 7.15 10/1/30 45,000 46,088 Colorado Housing Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 2,460,000 2,600,564 Denver City and County, Airport Revenue (Insured; AMBAC) 6.00 11/15/17 5,000,000 5,099,250 Northwest Parkway Public Highway Authority, Revenue 7.13 6/15/11 8,250,000 a 8,847,382 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) 0.00 6/15/11 6,125,000 a,b 2,215,106 University of Colorado Hospital Authority, Revenue 5.25 11/15/39 4,810,000 3,567,962 University of Colorado Regents, University Enterprise Revenue 5.75 6/1/28 1,000,000 1,070,730 Connecticut1.8% Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.63 7/1/26 1,810,000 1,562,410 Mashantucket Western Pequot Tribe, Special Revenue 5.75 9/1/27 8,000,000 c 5,334,640 Mashantucket Western Pequot Tribe, Special Revenue 6.50 9/1/31 3,500,000 c 2,460,430 Florida8.3% Broward County Housing Finance Authority, MFHR (Pembroke Villas Project) (Insured; FSA) 5.55 1/1/23 1,000,000 1,000,400 Broward County School Board, COP (Master Lease Purchase Agreement) (Insured; FSA) 7/1/21 Capital Projects Finance Authority, Revenue (Capital Projects Loan Program-AAAE Airport Projects) (Insured; MBIA, Inc.) 6/1/14 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; MBIA, Inc.) 10/1/17 Escambia County Housing Finance Authority, SFMR (Multi-County Program) (Collateralized: FNMA and GNMA) 10/1/21 Florida Board of Education, Lottery Revenue (Insured; FGIC) 7/1/20 Florida Department of Children and Family Services, COP (South Florida Evaluation Treatment Center Project) 10/1/21 Florida Housing Finance Agency, Housing Revenue (Brittany of Rosemont Apartments Project) (Insured; AMBAC) 2/1/35 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 2/1/18 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 2/1/31 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 11/15/11 2,500,000 a Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 11/15/36 Lee County Housing Finance Authority, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.30 3/1/29 75,000 76,375 Miami-Dade County, Aviation Revenue, Miami International Airport (Hub of the Americas) (Insured; FSA) 5.00 10/1/33 1,285,000 1,034,810 Miami-Dade County, Solid Waste System Revenue (Insured; FSA) 5.50 10/1/17 2,595,000 2,799,745 Miami-Dade County Housing Finance Authority, MFMR (Country Club Villas II Project) (Insured; FSA) 5.70 7/1/21 400,000 405,844 Orange County Housing Finance Authority, MFHR (Palm Grove Gardens) (Collateralized; FNMA) 5.15 1/1/23 1,175,000 1,194,940 Orange County Housing Finance Authority, MFHR (Seminole Pointe Apartments) 5.75 12/1/23 2,830,000 2,066,947 Osceola County Industrial Development Authority, Revenue (Community Provider Pooled Loan Program) 7.75 7/1/17 948,000 861,182 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 d 153,301 Palm Bay, Utility System Improvement Revenue (Insured; FGIC) 0.00 10/1/20 1,845,000 b 1,003,643 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 b 458,390 Port Saint Lucie, Utility System Revenue (Insured; MBIA, Inc.) 0.00 9/1/33 4,000,000 b 801,240 Seminole Water Control District, Improvement Bonds (Unit of Development Number 2) 6.75 8/1/22 1,615,000 1,380,744 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; MBIA, Inc.) 5.00 8/1/21 1,095,000 995,607 Village Center Community Development District, Utility Revenue (Insured; MBIA, Inc.) 5.25 10/1/23 1,000,000 1,020,540 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/18 1,730,000 1,866,047 Winter Springs, Water and Sewer Revenue (Insured; MBIA, Inc.) 5.00 4/1/20 1,585,000 1,627,383 Georgia1.9% College Park Business and Industrial Development Authority, Revenue (Civic Center Project) (Insured; AMBAC) 5.75 9/1/10 4,250,000 a 4,653,452 Georgia, GO 5.25 7/1/10 5,000,000 a 5,325,500 Illinois3.3% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.45 9/1/29 1,565,000 1,595,392 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 10,000,000 10,348,900 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.75 3/1/10 67,000 66,767 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.25 8/1/12 216,484 165,662 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; MBIA, Inc.) 5.50 6/15/23 5,000,000 5,206,600 Kansas1.4% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.55 6/1/38 2,325,000 2,207,890 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/19 2,000,000 2,095,740 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/20 3,000,000 3,121,260 Kentucky2.9% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 5,628,590 Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty) 5.25 10/1/35 2,500,000 2,475,025 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 7,246,860 Louisiana1.4% Louisiana Housing Finance Agency, SFMR (Home Ownership Program) (Collateralized: FNMA and GNMA) 6.40 12/1/30 1,255,000 1,309,956 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 5,000,000 3,497,550 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 7.70 10/1/22 3,020,000 2,708,276 Massachusetts3.6% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.50 11/15/36 3,500,000 3,672,620 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/30 9,485,000 10,170,860 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,450,000 2,018,580 Route 3 North Transportation Improvement Association, LR (Insured; MBIA, Inc.) 5.75 6/15/10 3,000,000 a 3,202,770 Michigan6.8% Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 5,000,000 4,704,950 Michigan Building Authority, Revenue (Facilities Program) (Insured; FSA) 5.50 10/15/18 1,500,000 1,608,915 Michigan Building Authority, Revenue (Facilities Program) (Insured; FSA) 5.50 10/15/19 8,500,000 9,117,185 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 7,225,000 5,759,409 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6.25 6/1/12 2,640,000 a 3,064,565 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6.25 6/1/22 610,000 427,238 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 5,000,000 6,463,600 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 5,000,000 5,130,500 Minnesota1.5% Chaska, Electric Revenue 6.00 10/1/10 2,000,000 a 2,165,300 Minnesota Housing Finance Agency, SFMR 5.95 1/1/17 375,000 375,727 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/30 3,000,000 2,222,160 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 4,855,000 3,383,449 Mississippi.3% Mississippi Home Corporation, SFMR (Collateralized; GNMA) 6.95 12/1/31 1,535,000 1,575,570 Missouri2.3% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,470,000 1,992,549 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthony's Medical Center) 6.13 12/1/10 4,000,000 a 4,416,760 Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 5,000,000 5,510,650 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 95,000 96,624 New Jersey2.4% New Jersey Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 5.50 1/1/10 6,000,000 a 6,277,380 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/13 5,135,000 a 6,264,238 New Mexico1.2% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.38 4/1/22 1,430,000 1,222,493 Jicarilla Apache Nation, Revenue 5.50 9/1/23 5,000,000 5,091,050 New York7.1% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151th Series) 6.00 9/15/28 9,690,000 c,e 9,763,692 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,110,850 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.13 8/1/11 3,555,000 3,241,556 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 3,000,000 2,181,990 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 6.00 6/15/10 3,085,000 a 3,344,634 New York State Dormitory Authority, Revenue (New York University) (Insured; MBIA, Inc.) 6.00 7/1/17 3,500,000 4,247,005 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 5,000,000 3,491,600 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Insured; AMBAC) 5.25 7/1/24 3,345,000 3,399,189 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/13 2,500,000 3,041,400 North Carolina3.4% North Carolina Eastern Municipal Power Agency, Power System Revenue 7.00 1/1/13 3,500,000 3,822,735 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.75 1/1/26 5,000,000 5,041,100 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.45 8/15/20 1,000,000 817,140 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 2,565,000 1,832,616 University of North Carolina Board of Governors of the University of North Carolina at Chapel Hill, General Revenue 5.00 12/1/34 6,350,000 6,360,477 Ohio3.9% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 10,000,000 6,239,900 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,000,000 2,562,930 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 7,000,000 6,616,190 Hamilton County, Sales Tax Refunding and Improvement Bonds (Insured; AMBAC) 0.00 12/1/25 14,865,000 b 5,352,441 Oklahoma1.9% McGee Creek Authority, Water Revenue (Insured; MBIA, Inc.) 6.00 1/1/13 5,660,000 6,122,762 Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,153,560 Oregon1.7% Oregon Department of Administrative Services, Lottery Revenue (Insured; FSA) 5.00 4/1/26 4,885,000 5,056,219 Portland, Sewer System Revenue (Insured; FGIC) 5.75 8/1/10 3,500,000 a 3,762,185 Pennsylvania3.6% Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,481,580 Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6.00 6/1/31 5,000,000 2,795,850 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,148,000 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; FSA) 5.25 7/15/28 9,375,000 9,941,156 South Carolina1.0% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 5,000,000 5,126,550 Tennessee2.0% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/31 7,455,000 5,284,626 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 8,000,000 d 5,351,920 Texas7.1% Alliance Airport Authority Inc., Special Facilities Revenue (American Airlines, Inc. Project) 5.75 12/1/29 3,000,000 1,253,040 Austin Convention Enterprises Inc., Convention Center Hotel First Tier Revenue 6.70 1/1/11 5,000,000 a 5,520,700 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 4,000,000 2,413,240 Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 3,000,000 1,177,200 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 3,250,000 2,782,130 Brazos River Harbor Navigation District, Revenue (The Dow Chemical Company Project) 4.95 5/15/33 2,490,000 1,464,792 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; FSA) 5.50 11/1/21 3,000,000 2,977,200 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 5.75 1/1/40 11,850,000 12,072,780 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 4,863,622 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 3,500,000 3,225,705 Virginia.7% Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 3,550,000 3,797,364 Washington2.5% Washington Public Power Supply System, Revenue (Nuclear Project Number 3) (Insured; MBIA, Inc.) 7.13 7/1/16 10,425,000 13,442,621 West Virginia1.0% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 3,500,000 2,546,075 West Virginia Hospital Finance Authority, HR (Charleston Area Medical Center, Inc.) 6.00 9/1/10 2,440,000 a 2,648,913 Wisconsin4.2% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 4,105,000 3,800,861 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/28 13,350,000 12,303,093 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 5,500,000 4,370,630 Wisconsin Health and Educational Facilities Authority, Revenue (Ministry Health Care, Inc.) (Insured; MBIA, Inc.) 5.25 2/15/32 2,315,000 1,887,582 U.S. Related.8% Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 5.25 7/1/13 4,500,000 4,508,595 Total Long-Term Municipal Investments (cost $545,453,998) Short-Term Municipal Coupon Maturity Principal Investments2.1% Rate (%) Date Amount ($) Value ($) Florida1.9% Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 0.67 2/1/09 8,400,000 f 8,400,000 Orange County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 0.62 2/1/09 1,600,000 f 1,600,000 New York.2% New York City, GO Notes (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 1.00 2/1/09 1,000,000 f 1,000,000 Total Short-Term Municipal Investments (cost $11,000,000) Total Investments (cost $556,453,998) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009, these securities amounted to $17,558,762 or 3.3% of net assets. d Non-income producingsecurity in default. e Collateral for floating rate borrowings. f Variable rate demand note - rate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $556,453,998. Net unrealized depreciation on investments was $27,259,351 of which $22,285,871 related to appreciated investment securities and $49,545,222 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Statement of Financial Futures January 31, 2009 Market Value Unrealized Covered by Appreciation Financial Futures Short Contracts Contracts ($) Expiration at 1/31/09 ($) U.S. Treasury 10 Year Note 50 (6,133,594) March 2009 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation
